DETAILED ACTION

The following is a non-final office action is response to communications received on 05/19/2020.  Claims 81-100 are currently pending and addressed below.  Claim 1-80 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,426,494 (Saltzman et al.) in view of Mahfouz (US 10,881,417).  
In claims 81-100, Saltzman ‘494 teaches discloses the invention substantially as claimed.  Saltzman teaches a system for preparing a bone for joint arthroplasty, the system comprising: a cutting element; a cutter attachment interface configured to guide 
However, Saltzman does not disclose wherein the mounting plate is a patient-specific mounting plate comprising a contoured surface that is shaped to match a contour of the bone at which the patient-specific mounting plate is to be attached.
Mahfouz teaches patient-specific instrumentation for total ankle replacement in the same field of endeavor.  Said patient-specific instrumentation comprises a surface that is shaped to match a contour of the bone at which the patient-specific mounting plate/instrument is to be attached (Col 7: lines 58-65) to allow for improved bone contact and the precise replication of the planned surgery (Col 1: lines 16-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the mounting plate of Saltzman, in the patient-specific manner, as taught by Mahfouz, to allow for improved bone contact and the precise replication of the planned surgery.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 81-85 and 89-91 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meridew et al. (US 9,386,993).  Please refer to the figure below in consideration of the following rejection:

    PNG
    media_image1.png
    921
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    985
    740
    media_image2.png
    Greyscale

Regarding Claim 81, Meridew teaches a system for preparing a bone (24) for joint arthroplasty, the system comprising: a cutting element (shown); a cutter attachment interface (260/266) configured to guide motion of the cutting element; a patient-specific mounting plate (210) comprising a contoured surface that is shaped to match a contour of the bone at which the patient-specific mounting plate is to be attached to the bone (Col 7: lines 51-66); and a guide mechanism (274) configured to guide motion of the cutter attachment interface relative to the patient-specific mounting plate to facilitate formation of a prepared surface on the bone with the cutting element (Col 9: lines 4-28), the prepared surface (at 32) having at least one convex curvature (i.e., the femoral neck at a plane orthogonal to the pin axis 264).  
Regarding Claim 82, Meridew teaches wherein: the cutting element is part of a burr that rotates the cutting element about an axis of rotation (Fig 5); and the cutter attachment interface (260/266) comprises a burr attachment interface (shown) securable to the burr in a fixed position relative to the axis of rotation.  
Regarding Claim 83, Meridew teaches wherein the guide mechanism (274) is configured to guide motion of the axis of rotation by guiding motion of the burr attachment interface relative to the patient-specific mounting plate (Col 9: lines 4-28).  
Regarding Claim 84, Meridew teaches wherein the cutting element (shown) comprises a shape, extending along the axis of rotation, selected from the group consisting of a concave shape and a convex shape (Fig 5).  
Regarding Claim 85, Meridew teaches wherein the guide mechanism (274) is further configured to guide motion of the cutter attachment interface along at least one curved pathway (261) relative to the patient-specific mounting plate.
Regarding Claim 89-91, Meridew teaches the device as et forth in the rejection of claims 81, 84 & 85.  

Allowable Subject Matter
Claims 95-100 would be allowable if a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
Claims 86-88 and 92-94 would be allowable if: (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action and (2) rewritten 
The following is a statement of reasons for the indication of allowable subject matter:  Meridew, which is the most pertinent art found, fails to teach and/or fairly suggest wherein the system further comprises a talar arthroplasty implant; the bone comprises a talus comprising a talar dome; and the guide mechanism is further configured to guide motion of the cutter attachment interface to resect the talar dome to define the prepared surface such that the prepared surface is shaped to receive the talar arthroplasty implant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett et al. (US 7,766,913), (Weiner et al. (US 2012/0303033), Hagen et al. (US 2006/0052791) and Smith (US 8,715,289) all teach a system for preparing a bone for joint arthroplasty, the system comprising: a cutting element; a cutter attachment interface configured to guide motion of the cutting element; a mounting plate comprising a contoured surface that is shaped to match a contour of the bone at which the mounting plate is to be attached to the bone; and a guide mechanism configured to guide motion of the cutter attachment interface relative to the mounting plate to facilitate formation of a prepared surface on the bone with the cutting element, the prepared surface having at least one convex curvature.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774